                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                       CR-07-126-GF-BMM-JTJ

                 Plaintiff,

       vs.
                                                           ORDER
 DEMETRIUS DMIRAL WARREN,

                 Defendant.



      United States Magistrate Judge John Johnston conducted three revocation

hearings in this matter. The first hearings were conducted on December 11, 2018,

and on December 13, 2018. The United States alleged that Demetrius Dmiral

Warren violated the conditions of his supervised release by: (1) committing two

crimes; and (2) consuming alcohol. Warren admitted that he had violated the

conditions of his supervised release by committing the second crime alleged and

consuming alcohol. Warren did not admit or deny the first crime. Further, the

Government did not meet its burden of proof with respect to the first crime. The

Court continued the sentencing portion of the revocation hearing until January 22,

2019. The Court modified Warren's conditions of supervision to include a 30-day

term of home confinement.


                                         1
•



              The United States Probation Office filed an amended Petition to revoke

    Warren's supervised release on December 27, 2018 (Doc. 98.) The amended

    Petition alleged that Warren had violated the conditions of his supervised release

    by failing to comply with the terms of his home confinement. Id. Judge Johnston

    held a third revocation hearing on January 15, 2019. (Doc. 101.) Warren admitted

    to violating the conditions of his supervised release by failing to comply with the

    terms of his home confinement.

              Judge Johnston entered Findings and Recommendations in this matter on

    January 15, 2017. (Doc. 102.) Warren waived his right to object to Judge

    Johnston's Findings and Recommendations. When a party makes no objections,

    the Court need not review de nova the proposed Findings and Recommendations.

    Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will review Judge

    Johnston's Findings and Recommendations, however, for clear error. McDonnell

    Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

    1981 ).

              The admitted violations prove serious and warrant revocation of Warren's

    supervised release. Judge Johnston has recommended that the Court revoke

    Warren's supervised release and commit Warren to the custody of the Bureau of

    Prisons for a term of 2 months with 34 months of supervised release to follow.

    (Doc. 102 at 4.)

                                               2
I




          The Court finds no clear error in Judge Johnston's Findings and

    Recommendations. Warren's violation of his conditions represents a serious breach

    of the Court's trust. A sentence of 2 months custody with 34 months of supervised

    release to follow represents a sufficient, but not greater than necessary sentence.

          IT IS ORDERED that Judge Johnston's Findings and Recommendations

    (Doc. 102) are ADOPTED IN FULL.

          IT IS FURTHER ORDERED that Defendant Demetrius Dmiral Warren be

    sentenced to 2 months custody with 34 months of supervised release to follow.

    Warren shall receive credit for time served.

          DATED this 17th day of January, 2019.




                                       Brian Morris
                                                           1   '
                                                                   ;




                                       United States District Court Judge




                                              3
